 USDC IN/ND case 3:20-cv-00842-JD-MGG document 1 filed 10/06/20 page 1 of 6


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION


RHONDA SCHIFFERL                              )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       CAUSE NO. 3:20-cv-842
                                              )
STERLING HEALTHCARE                           )
MANAGEMENT, LLC,                              )
                                              )
                       Defendant.             )


                                COMPLAINT FOR DAMAGES

       Plaintiff, Rhonda Schifferl, for her Complaint against Defendant, Sterling Healthcare

Management, LLC, states the following:

                                             I. Parties

       1.      Plaintiff is a resident of Rochester, Indiana.

       2.      Defendant, Sterling Healthcare Management, LLC does business as Morningview

Assisted Living, a business located in South Bend, Indiana.

                                       II. Jurisdiction and Venue

       4.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce her rights pursuant to the ADEA, Title VII and the Equal Pay Act.

       5.      Venue in the Northern District of Indiana, South Bend Division, is appropriate by

virtue Defendant doing business in this District.




                                            Page 1 of 6
 USDC IN/ND case 3:20-cv-00842-JD-MGG document 1 filed 10/06/20 page 2 of 6


                                       III. Factual Allegations

          6.      Defendant hired Plaintiff on February 11, 2019.

          7.      Plaintiff was a woman in her early 60’s when hired to work for Defendant.

          8.      Defendant hired Plaintiff as the Executive Director of Morningview Assisted

Living.

          9.      Defendant agreed to pay Plaintiff a salary of $70,000.00 per year.

          10.     Upon information and belief, Defendant paid male Executive Directors more

money.

          11.     Upon information and belief, Defendant paid younger Executive Directors more

money.

          12.     Plaintiff last worked for Defendant in October 2019 after being injured in a car

accident.

          .13.    Plaintiff was discriminated against by Defendant due to her age during her time as

a Executive Director.

          14.     Plaintiff was discriminated against by Defendant due to her sex during her time as

a Executive Director.

          15.     Plaintiff was paid lower than her younger counterparts by Defendant due to her age.

          16.     Plaintiff was paid lower than her male counterparts by Defendant due to her sex.

          17.     Defendant has violated Title VII by permitting Plaintiff to be discriminated against

due to her sex.

          18.     Defendant has violated Title VII by paying Plaintiff lower than males due to sex.

          19.     Defendant has violated the ADEA by permitting Plaintiff to be discriminated

against due to her age.




                                              Page 2 of 6
 USDC IN/ND case 3:20-cv-00842-JD-MGG document 1 filed 10/06/20 page 3 of 6


       20.        Defendant has violated the ADEA by paying Plaintiff lower than younger

counterparts due to her age.

       21.        Defendant has violated the Equal Pay Act by paying Plaintiff lower than males due

to her sex.

       22.        On or about November 26, 2019, Plaintiff filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”) alleging discrimination in violation

of Title VII due to Plaintiff’s sex, Equal Pay Act, and in violation of the ADEA due to Plaintiff’s

age.

       23.        On July 8, 2020, the EEOC issued a Notice of Right to Sue to Plaintiff.

                                                Count I
                                         Violations of Title VII

       24.        Plaintiff incorporates paragraphs 1 through 23 by reference herein.

       25.        Plaintiff was discriminated against by Defendant in violation of Title VII due to her

sex.

       26.        Defendant paid Plaintiff less than her male counterparts in violation of Title VII

due to her sex.

       27.        Plaintiff has been damaged by Defendant’s conduct.

       WHEREFORE, Plaintiff prays that the Court:

       A.         Enter an order awarding all actual damages of Plaintiff including back and front

pay with interest as permitted by Title VII.

       B.         Grant any and all equitable relief available to Plaintiff.

       C.         Enter an order awarding Plaintiff compensatory and punitive damages.

       D.         Enter an order awarding Plaintiff all reasonable attorney fees and expenses

incurred.



                                               Page 3 of 6
 USDC IN/ND case 3:20-cv-00842-JD-MGG document 1 filed 10/06/20 page 4 of 6


       E.         Enter an award for such other relief as may be just and appropriate.

                                                         Respectfully Submitted,

                                                         WELDY LAW

                                                         /s/Ronald E. Weldy
                                                         Ronald E. Weldy, #22571-49

                                                Count II
                                    Violations of the Equal Pay Act

       28.        Plaintiff incorporates paragraphs 1 through 27 by reference herein.

       29.        Plaintiff was discriminated against by Defendant in violation of the Equal Pay Act

due to her sex.

       30.        Defendant paid Plaintiff less than her male counterparts in violation of the Equal

Pay Act due to her sex.

       31.        Plaintiff has been damaged by Defendant’s conduct.

       WHEREFORE, Plaintiff prays that the Court:

       A.         Enter an order awarding all actual damages of Plaintiff including back and front

pay with interest as permitted by the Equal Pay Act.

       B.         Grant any and all equitable relief available to Plaintiff.

       C.         Enter an order awarding Plaintiff compensatory and punitive damages.

       D.         Enter an order awarding Plaintiff all reasonable attorney fees and expenses

incurred.

       E.         Enter an award for such other relief as may be just and appropriate.

                                                         Respectfully Submitted,

                                                         WELDY LAW

                                                         /s/Ronald E. Weldy
                                                         Ronald E. Weldy, #22571-49



                                               Page 4 of 6
 USDC IN/ND case 3:20-cv-00842-JD-MGG document 1 filed 10/06/20 page 5 of 6


                                           Count III
                                    Violations of the ADEA

       32.    Plaintiff incorporates paragraphs 1 through 31 by reference herein.

       33.    Plaintiff was discriminated against by Defendant in violation of the ADEA due to

her age.

       34.    Defendant paid Plaintiff less than her younger counterparts in violation of the

ADEA due to her age.

       35.    Plaintiff has been damaged by Defendant’s conduct.

       WHEREFORE, Plaintiff prays that the Court:

       A.     Enter an order awarding all actual damages of Plaintiff including back and front

pay with interest as permitted by the ADEA.

       B.     Grant any and all equitable relief available to Plaintiff.

       C.     Enter an order awarding Plaintiff compensatory and punitive damages.

       D.     Enter an order awarding Plaintiff all reasonable attorney fees and expenses

incurred.

       E.     Enter an award for such other relief as may be just and appropriate.

                                                     Respectfully Submitted,

                                                     WELDY LAW

                                                     /s/Ronald E. Weldy
                                                     Ronald E. Weldy, #22571-49




                                           Page 5 of 6
 USDC IN/ND case 3:20-cv-00842-JD-MGG document 1 filed 10/06/20 page 6 of 6


                                    IV.     Jury Demand

      36.    Plaintiff incorporates paragraphs 1 through 35 by reference herein.

      37.    Plaintiff demands a trial by jury.


                                                   Respectfully submitted,

                                                   WELDY LAW

                                                   /s/Ronald E. Weldy
                                                   Ronald E. Weldy, #22571-49
                                                   Counsel for Plaintiff,
                                                   Rhonda Schifferl


Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
E-mail: rweldy@weldylegal.com




                                          Page 6 of 6
